Citation Nr: 1728019	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder. 

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from July 1977 to June 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse action from the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.  This matter was last before the Board in October 2016, whereupon it was remanded to the RO, via the Appeals Management Center in Washington, D.C. Following the issuance of an April 2017 supplemental statement of the case in which the AMC continued the denial of the Veteran's claim, the case was returned to the Board for its adjudication.  

The Veteran testified at a Travel Board hearing at the RO in August 2011 before the undersigned.  A copy of the transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the Veteran's currently diagnosed acquired psychiatric disorder, to include schizoaffective disorder, is attributable to the Veteran's active service or any incident of service. 

2.  The competent evidence does not demonstrate that the Veteran currently experiences any residuals of a traumatic brain injury. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, to include psychosis, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Acquired Psychiatric Disorder

The Veteran contends that he developed an acquired psychiatric disorder, manifested by symptoms of psychosis and depression, following an in-service physical assault which resulted in a traumatic brain injury.  Service treatment records show that he reported to medical staff following an assault in January 1979 and was evaluated as having a one inch laceration to his anterior skull.  Subsequent treatment records show that he was treated with pain medication after reporting symptoms of headaches, dizziness, nausea and numbness to the right occipital region.  Follow-up records indicate that the Veteran continued to experience headaches for at least three weeks following the initial treatment for the head laceration but otherwise experienced no additional symptoms. 

Other than the Veteran's complaints following the assault in January 1979 and the subsequent treatment for symptoms resulting from that assault, the Veteran's service treatment records are silent for any symptoms of an acquired psychiatric disorder.  On the Veteran's June 1981 discharge examination, he was evaluated as having no psychiatric abnormalities, and he signed his name to a statement indicating that he believed himself to be physically qualified for separation.  
Post-service, the earliest indication that the Veteran was experiencing symptoms of an acquired psychiatric disorder is reflected in July 1992 records from Hardin Memorial Hospital, which document the Veteran's admission to the hospital's psychiatric unit and subsequent treatment for acute  trauma to the head following his transfer to County Jail.  Upon initial admission to the hospital, an X-ray examination revealed pineal gland enlargement, with an assessment of a psychotic episode.  He was assigned a GAF rating of 20. 

There are no further treatment records following this hospital admission until June 1996, when outpatient records from Ten Broeck Hospital show that the Veteran was admitted for complaints of severe anxiety.  According to the Veteran, he had a growing inability to cope with stress and difficulty with functioning on a daily basis.  An evaluation by a Dr. R.S. revealed some manic delusions as well as some pre-psychotic thinking.  The diagnosis was schizoaffective disorder, and the Veteran was assigned a GAF rating of 40.  Subsequent records show that the Veteran was admitted to Ten Broeck again in July 1996 after symptoms of depression, anxiety and suicidal ideation arose.  The Veteran was treated with medication and was discharged a week after his admission.  In a September 1996 letter, Dr. R.S. reported that he had been treating the Veteran for schizoaffective disorder, depressed type since July 1996.  He indicated that the Veteran had been unable to work since July 17, 1996, and he estimated that the Veteran would be able to return to work in September 1996.  According to Dr. R.S. the Veteran's symptoms included irritable mood, depression, paranoid thoughts, poor judgment and defensiveness.  

A July 1996 outpatient record from Hardin Memorial indicated that the Veteran admitted himself for psychiatric care with complaints of severe anxiety, nervousness, and feeling that he was ready to blow up.  According to the Veteran he did not have any psychiatric diagnoses or treatment in the past other than the July 1992 incident which resulted in the psychotic disorder diagnosis.  An examination resulted in a diagnosis of anxiety disorder, not otherwise specified, psychotic disorder, not otherwise specified, and rule out of schizophrenic disorder.  The Veteran was assigned a GAF rating of 60.  Subsequent records show that the Veteran was discharged the following day.  
A March 1999 outpatient record from Hardin Memorial shows that the Veteran was admitted following an overdose of sleeping medication, which was interpreted as a suicide attempt.  After an examination, the Veteran was diagnosed with schizo-affective disorder and was discharged from the hospital.  Thereafter, an August 2001 outpatient record from Hardin Memorial indicates that the Veteran was admitted to the hospital after exhibiting symptoms such as visual hallucinations, paranoia, and delusions.  After an examination, he was diagnosed with psychosis, not otherwise specified, and was assigned a GAF rating of 35.  

VA treatment records dating from 1998 show that the Veteran has received intermittent treatment for his mental health issues with lapses in treatment lasting for years at a time.  He was hospitalized three times for psychiatric issues between August 1998 and March 2005.  

In March 2009 the Veteran submitted statements from his mother, brother, and family in general regarding his history of mental health issues.  Specifically, his mother stated that the Veteran acted withdrawn from reality after his discharge from service and related several distinct episodes in which he had a mental breakdown.  According to her, the Veteran exhibited symptoms of nervousness and anger and was mostly withdrawn from other people.  Similarly, the Veteran's brother stated that he experienced incapacitating episodes of depression, with symptoms of extreme fatigue and short-term memory loss.  He also recounted that the Veteran experienced symptoms such as difficulty understanding complex matters, sleeping impairment, and impaired judgment and critical thinking.  

The Veteran was afforded his first examination to evaluate the nature and etiology of his acquired psychiatric disorder in March 2010.  He reported that he did not seek or receive any psychiatric treatment in service but that in hindsight he though he suffered from some mild depression while in service.  After service, he detailed that he had a psychotic breakdown in 1995 which he attributed to not sleeping well and having to work 70 hours a week.  Thereafter, he stated that he was basically homeless for the next ten years as he was treated intermittently for his mental health issues.  As for his current symptoms, the Veteran reported some depression and anxiety but found that most his symptoms were well managed with medication.  After an evaluation, the VA psychologist concurred with the Veteran's belief that he was well managed with medication but found that without medication the Veteran would descend rapidly into paranoia with delusions and hallucinations.  The psychologist's diagnosis was schizoaffective disorder, depressed type, with a GAF score of 48.  In summation the psychologist found that the Veteran would be unable to work due to the psychotic disorder as his symptoms would quickly return if he was under any significant stress.  

The March 2010 VA psychologist did not offer an opinion as to the etiology of the acquired psychiatric disorder; however, they did find that it was less likely than not that the Veteran's symptoms of neuropsychological abnormality were all attributable to his schizoaffective disorder and not attributable to the claimed in-service traumatic brain injury.  In support thereof, the psychologist noted that the Veteran was evaluated as being normal neurologically on his discharge examination and reported no sequela of a traumatic brain injury that were not better explained by the diagnosed schizoaffective disorder. 

The Veteran was afforded a new VA examination in December 2010, with the purpose of determining whether a diagnosis of posttraumatic stress disorder (PTSD) would be more appropriate for the Veteran.  Before initiating the examination the VA psychologist noted that the Veteran had a long history of diagnoses of both schizophrenia and schizoaffective disorder, and commented that both diagnoses resulted in symptoms of hallucinations, delusions, depression, anxiety, and mania.  The Veteran stated that he had been diagnosed with PTSD during an evaluation in 1995 at Hardin Memorial Hospital; however, after a review of the claims file, the psychologist found no copies of treatment records dating from 1995 in the claims file, and further found that none of the available records from Hardin Memorial showed a diagnosis of PTSD.  The psychologist also noted that the Veteran did not report any symptoms exclusive to PTSD at any point during his treatment with VA and was never diagnosed with PTSD by any VA treatment providers.  

During the December 2010 examination the Veteran reported that after his in-service traumatic brain injury he was moody and disagreeable and experienced sleep disturbances and anxiety attacks.  Despite these symptoms, however, the Veteran acknowledged that he was able to function effectively for the last two years of his service following the traumatic brain injury.  An examination revealed that the Veteran still experienced depression but that his symptoms were tolerable with medication.  With regards to the criteria for a diagnosis of PTSD, the Veteran reported that the underlying trauma was the assault in January 1979 that led to a traumatic brain injury.   The psychologist found that although the Veteran experienced some symptoms indicative of PTSD, including re-experiencing memories of the traumatic event, avoidance of certain stimuli, and hyper-arousal in the form of sleep disturbance and irritability, all of these symptoms were far better accounted for by the schizoaffective disorder.  Most importantly, the psychologist found that the Veteran did not exhibit significant emotional distress when discussing the in-service assault, which is crucial for a diagnosis of PTSD.  Accordingly, the psychologist maintained the diagnosis of schizoaffective disorder, depressive type, and assigned a GAF rating of 50.  

During the August 2011 hearing, the Veteran stated that after the January 1979 assault and traumatic brain injury he has difficulty trusting other people and became reclusive.  He further reported that he became anxious in crowds, which he did not experience prior to the incident.  He acknowledged that he did not seek any treatment for his symptoms until 1995, when he had a psychotic breakdown and was taken to the hospital after not eating or sleeping for two weeks.  He asserted that he was diagnosed with PTSD at Hardin Memorial Hospital at that time. 

The Veteran was afforded a new VA examination in May 2015 to again evaluate whether he had an acquired psychiatric disorder that was the result of the in-service traumatic brain injury.  He reported that following the January 1979 assault and his recovery from the traumatic brain injury he carried out his duties and mostly stayed to himself until his separation in 1981.  According to the Veteran in his remaining time in service he functioned "ok" but felt "out of sorts".  After separation, he was able to maintain full time employment until 1992, when he had a psychotic episode and was taken to the hospital.  Following the 1992 episode, he felt that he had diminished functioning but was able to continue working and caring for his family until 1996, when he had another psychotic episode.  At this point his wife left with their children, and the Veteran spent the next 10 years suffering from symptoms of his acquired psychiatric disorder with intermittent treatment.  Around 2005 he reported that he began receiving more regular treatment with VA and was able to establish a more stable livelihood for himself.  

After concluding the examination, the psychologist concurred with the VA psychologists who administered the prior examinations in finding that it was less likely than not that the Veteran's acquired psychiatric disorder was caused by or related to his traumatic brain injury in January 1979.  In support thereof, the psychologist noted that the Veteran was highly functioning in the 13 years between the injury in 1979 and his first psychotic break in 1992, and he was able to support his family both emotionally and financially.  The psychologist noted the lay statements from the Veteran's family, but found that the lack of specific dates made those statements lack probative value as they did not suggest an onset of symptoms at the time of his injury. 

The Veteran most recently had a VA examination to evaluate the nature and etiology of his acquired psychiatric disorder in March 2017.  He related the same history of the January 1979 traumatic brain injury and his post-service succession of psychotic episodes and treatment beginning in 1992.  When asked about his occupational functioning during the period when he worked after service, he stated that he had no difficulty getting along with coworkers and supervisors.  He also recounted his most recent psychotic episodes in January 2015, wherein he was hospitalized for paranoid delusions and auditory hallucinations.  While hospitalized he attempted to gouge out both of his eyes leading to his blindness.  He was discharged from the hospital following psychiatric treatment and blind rehabilitation in April 2015.  

With regards to a potential diagnosis of PTSD, the Veteran again reported the January 1979 as the underlying stressor.  The psychologist noted no other criteria for a PTSD diagnosis were fulfilled, however, and found the only symptoms of a psychiatric disorder to be depressed mood and anxiety.  The psychologist also remarked that the Veteran had a history of symptoms of auditory and visual hallucinations, paranoid delusions, thought disturbance, depressed mood, and disorganized behavior associated with a psychiatric disorder, but that these symptoms were controlled adequately by medication, and would only recur if the Veteran was non-compliant with medication or was under significant stress.  As the Veteran did not exhibit any of the criteria for a PTSD diagnosis other than experiencing the actual stressor, the examiner dismissed a PTSD diagnosis, and confirmed the diagnosis of schizoaffective disorder. 

As for the etiology of the acquired psychiatric disorder, the psychologist found that it was less likely than not that disorder was caused by or otherwise related to service.  In support thereof, the psychologist noted the lack of any complaints of symptoms of an acquired psychiatric disorder in service, to specifically include in the time period following the traumatic brain injury in January 1979 up to the point of his discharge in 1981.  Following service, the Veteran did not exhibit symptoms of a psychiatric disorder until 1992, when he had a psychotic episode with symptoms of depressed mood, hallucinations, paranoid delusions, and disorganized thoughts and behaviors.  This finding was further buoyed by the fact that the Veteran had a history of recurrence of symptoms that coincided with non-compliance with his anti-psychotic medication.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's acquired psychiatric disorder was caused by or is otherwise attributable to service.  To begin, the Board dismisses the Veteran's assertion that his symptoms are attributable to PTSD or that he was ever diagnosed with PTSD as he has reported.   Although the Veteran has repeatedly stated that he was diagnosed with PTSD in 1995 while receiving treatment for a psychotic episode at Hardin Memorial Hospital, there exist no copies of treatment records from Hardin Memorial dating in 1995 in the claims file, and no treatment records from Hardin Memorial document a diagnosis of PTSD.  Furthermore, both the December 2010 and March 2017 VA psychologists explicitly dismissed a diagnosis of PTSD after determining that the Veteran did not meet the criteria for such a diagnosis.  Specifically, both psychologists found that the Veteran did not have the requisite emotional response to thoughts about the January 1979 assault, and both concluded that the Veteran's symptoms were more appropriately attributed to his schizoaffective disorder.  
The Veteran's general assertion that his symptoms are reflective of PTSD are competent to the extent that the Veteran has truthfully reported the history of his mental health issues.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that a PTSD diagnosis is appropriate.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  His assertions must be considered in light of the opinions of both the December 2010 and March 2017 VA psychologists, who each determined that the Veteran did not meet the criteria for a diagnosis of PTSD and found instead that it was more likely his symptoms were due to schizoaffective disorder.  The psychologists supported their conclusions with reference to the Veteran's medical history and reliance on in-person interviews reviewed in light of diagnostic criteria.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (The probative value of a medical opinion is based on the scope of the examination as well as the relative merits of the analytical findings).  As the December 2010 and March 2017 psychologists provided a thorough rationale for their determinations, and the Veteran's assertions are supported by no other medical evidence in the claims file, the Board finds that the preponderance of  the evidence is against a determination that the Veteran has PTSD and consequently that service connection can be granted for PTSD, as a facet of the Veteran's overall acquired psychiatric disorder.  38 C.F.R. § 3.304(f); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board's analysis thus moves on to a determination of whether the Veteran's acquired psychiatric disorder, characterized variously as schizophrenia and schizoaffective disorder, depressed type, was caused by service or is otherwise attributable to service.  As discussed, the Veteran did not report any symptoms of an acquired psychiatric disorder while in service, and had a normal psychiatric evaluation upon his discharge from the military in June 1981.  Specifically, the Veteran did not report any symptoms of a psychiatric disorder following his traumatic brain injury in January 1979.  Accordingly, the Board finds that service connection for an acquired psychiatric disorder on a direct basis under 38 C.F.R. § 3.303(a) is not warranted.  

As for whether the Veteran is entitled to presumptive service connection for an acquired psychiatric disorder pursuant to 38 C.F.R. § 3.303(b), a review of the claims file does not indicate that the Veteran exhibited symptoms of an acquired psychiatric disorder until 1992, some 11 years after his discharge from service.  The Board is cognizant that the Veteran has submitted lay statements from his family in which they assert that the Veteran exhibited symptoms of depression and social withdrawal upon his return from service.  However, none of Veteran's family have shown that they are competent enough through training or expertise to conclude that the Veteran's symptoms of social withdrawal and depression reflected a manifestation of an acquired psychiatric disorder following service.  Jandreau v., 491 F.3d at 1372.  Furthermore, the Veteran himself has repeatedly stated that he did not experience any symptoms of an acquired psychiatric disorder prior to his psychotic episode in 1992.  In consideration of the lack of medical evidence showing diagnosis of and treatment for an acquired psychiatric disorder prior to 1992, and the Veteran's own dismissal of having experienced symptoms of an acquired psychiatric disorder before his first psychotic episode in 1992, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for an acquired psychiatric disorder as a chronic disorder pursuant to 38 C.F.R. § 3.303(b), as the manifestation of the Veteran's symptoms falls well outside the one year presumptive period.  

The Veteran may still be entitled to service connection if all of the evidence establishes that the acquired psychiatric disorder is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is an 11-year gap between discharge and the Veteran's first psychotic episode in 1992, whereupon he was diagnosed with schizoaffective disorder.  Furthermore, the Veteran's recent VA examiners found that it was less likely than not that the acquired psychiatric disorder was attributable to service, and supported that determination with a thorough rationale that took into consideration the Veteran's history of mental health issues and the manner in which his symptomatology reacted to medication.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's acquired psychiatric disorder is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for an acquired psychiatric disorder under 38 C.F.R. §§ 3.303(d) and 3.310 is denied, and as such the Veteran's claim for service connection for an acquired psychiatric disorder in total must be denied. 
Residuals of Traumatic Brain Injury

The Veteran contends that he currently experiences residuals of the traumatic brain injury that he suffered in service, to include symptoms of an acquired psychiatric disorder and chronic headaches.  As the Board has already addressed whether the Veteran's acquired psychiatric disorder is attributable to the in-service traumatic brain injury, the Board will focus the remainder of its analysis on whether the Veteran currently experiences any residuals of the traumatic brain injury other than the acquired psychiatric disorder.  

Service treatment records show that the Veteran was treated in January 1979 for a one inch laceration to the anterior of the skull resulting from being hit by a brick while being assaulted.  He was prescribed Tylenol at that initial evaluation, and returned two days later complaining of dizziness, headaches and nausea.  A day later he also began complaining of numbness to the right occipital region.  He did not report any additional loss of consciousness.  A series of imaging performed on the skull on February 12, 1979 was unremarkable.  The last treatment record referencing the incident is dated February 21, 1979, at which time the Veteran was still complaining of headaches and scalp numbness.  The Veteran did not report any other symptoms and specifically did not note any numbness other than in the scalp area.  

Other than the treatment the Veteran received following his assault in January 1979, his service treatment records do not show any additional complaints of or treatment for symptoms attributable to his traumatic brain injury.  No abnormalities were noted on the June 1981 separation examination, and the Veteran signed his name to a statement indicating that he believed himself to be physically fit for separation.  

Post-service, the Veteran did not specifically seek treatment for residuals of the traumatic brain injury he experienced in service until an initial evaluation with the polytrauma clinic at his local VA medical center in August 2008.  He reported that since the assault in January 1979 he experienced depression and felt isolated from other people.  Thereafter, a January 2009 outpatient report indicates that the Veteran began complaining of experiencing headaches following eye strain as well as facial pain for the past month.  During a follow-up visit to the polytrauma clinic in September 2009, he was evaluated as having no sequela to indicate that he experienced any residuals from the traumatic brain injury.  A review of subsequent VA treatment records does not show any complaints of symptoms attributable to the Veteran's traumatic brain injury, to include headaches.  

The Veteran was first afforded a VA examination to evaluate the nature and severity of his residuals of traumatic brain injury condition in March 2010.  He reported that following the January 1979 assault and his subsequent recovery he was told the he was moody by his fellow servicemembers.  He also stated that upon his return to civilian life his family noted that he was more forgetful and more prone to depression.  He did not endorse a history of any symptoms commonly associated with traumatic brain injuries other than occasional dizziness and numbness in the back of his head when he was in a supine position.  He also reported having hypersensitivity over the healed laceration scar.  Reflex, sensory and muscle examinations were all normal, and a psychiatric examination showed mild memory loss but no other significant abnormalities, provided the Veteran was complaint with prescribed psychotropic medications.  The examiner's impression was that the Veteran did not have any current sequela of the traumatic brain injury he incurred in service.  The examiner further commented that the record did not show any symptoms not attributable to his acquired psychiatric disorder after his initial period of treatment for the January 1979 injury; therefore, the examiner concluded that those symptoms of the traumatic brain injury which manifested in the days following the assault resolved themselves while the Veteran was still in service. 

During the August 2011 hearing, the Veteran reported that following the traumatic brain injury in January 1979 he lost feeling to one side of his body for six months and believed that his attention span was shortened.  He also asserted that his big toe was still numb.  He detailed an incident in 1995 when he had a psychotic episode and was placed in jail, whereupon he struck his head on the jail bars and suffered a concussion. 

The Veteran was afforded a new VA examination to evaluate the residuals of traumatic brain injury condition in May 2015.  He reported that he had experienced headaches ever since the injury in January 1979, with frequency about three times a year and lasting for a day or two before resolving without medication.  He acknowledged that he had not sought treatment for his headache symptoms in several years and had never been prescribed medication to specifically treat his headache symptoms.  An examination revealed no impairment associated with the traumatic brain injury other than a complaint of mild memory loss.  The examiner did note that the Veteran had a two centimeter superficial scar that was tender to palpation.  The examiner also reported on the results of a February 2015 MRI of the brain, which showed signal abnormalities which were associated with the Veteran's recent eye injury, as well as certain hyperintensities which were attributed to mild changes of small vessel disease.  

After concluding the examination, the examiner found no evidence of residuals of the traumatic brain injury.  The Veteran's complaints of poor memory were not evident on the examination, and the examiner attributed them to times of decompensation of the Veteran's mental health.  Furthermore, the examiner stated that any past impairments in judgment, orientation, neurobehavioral symptoms, or social interaction were present only when the Veteran was not stabilized on his psychotropic medications.  In support thereof, the examiner noted that the Veteran did not have any symptoms related to his traumatic brain injury prior to the initial psychotic episode in 1992 and was highly functioning during that period of time.  
As for the headache symptoms, the examiner acknowledged that the Veteran stated that he had been experiencing headaches intermittently since the in-service injury, but found that the record did not support the Veteran's assertions regarding those headache symptoms.  Specifically, the examiner highlighted the fact that the service treatment records do not show that the Veteran complained of headaches after his initial treatment following the traumatic brain injury in January 1979.  Moreover, the examiner did not find any complaints of headache symptoms other than one time in 2005, when he stated he had ceased taking Celexa because it was causing him headaches.  Due to the lack of complaints and the association of headaches with Celexa use, the examiner opined that the headache symptoms most likely had multiple etiologies, to include stress, sleep, medication, and use of illicit substances and subsequent withdrawal.  The examiner also noted that the Veteran did not report that the headaches were severe or that they necessitated any medication use, not even over-the-counter medication. 

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for residuals of a traumatic brain injury.  As discussed, the Veteran's service treatment records do not show any complaints of or treatment for symptoms attributable to the January 1979 traumatic brain injury other than the headaches, dizziness, and temporary numbness for which he sought treatment in the weeks following the injury.  The latest outpatient record is dated February 21, 1979, about three weeks after the injury occurred.  There are no further treatment records relating to any of the symptoms initially reported by the Veteran, and the Veteran himself has consistently maintained that he never sought any additional treatment in the remaining years that he was in the military.  Moreover, the Veteran was evaluated as having no abnormalities on his June 1981 separation examination, and signed his name to a statement indicating that he was physically fit for discharge.  

The Board acknowledges that the Veteran has stated that he has experienced intermittent headache symptoms ever since the January 1979 traumatic brain injury.  This is not reflected at all, however, in his separation documentation, or in treatment records for several decades after service.  It is only recently that the Veteran began reporting that he had been experiencing headache symptoms ever since the January 1979 traumatic brain injury.  

In considering the probative value of the Veteran's assertions regarding the chronicity of his headache symptoms, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board recognizes that the lack of contemporaneous medical does not, in and of itself, render lay evidence not credible, although it is a factor in the Board's analysis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337.  Furthermore, although the Board cannot reject a statement merely because it was made by an interested party, the interest of the person who made the statement may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . .").  

Here, the Veteran has only recently begun reporting a history of headache symptoms despite denying having such symptoms on several occasions in past encounters with medical professionals, both privately and in the VA system.  The Board recognizes that the Veteran is competent to report his headache symptoms and when he has experienced them.  Layno, 6 Vet. App. at 465.  However, the fact that the Veteran has inconsistently reported those symptoms significantly reduces the probative value of his assertions regarding the chronicity of his headache symptoms.  

By contrast, both the March 2010 and May 2015 VA examiners opined that the Veteran did not have any sequela attributable to the in-service traumatic brain injury, to include a headache condition, and support those opinions with a thorough rationale that took into consideration the Veteran's medical history and the other evidence of record.  Specifically, the May 2015 examiner discussed in detail the lack of consistent reporting of headache symptoms and the fact that any other symptoms that could be associated with the traumatic brain injury were much more appropriately attributed to the Veteran's acquired psychiatric disorder, with manifestations directly tied to the Veteran's noncompliance with his psychotropic medication.  Therefore, the Board finds that both opinions are highly probative of the issue of whether the Veteran experiences any residuals of a traumatic brain injury.  Sklar, 5 Vet. App. at 140. 

In summation, the Board finds that the preponderance of the evidence is against a determination that the Veteran experiences any residuals of his in-service traumatic brain injury.  Accordingly, without any diagnosed conditions attributable to the traumatic brain injury, service connection for residuals of a traumatic brain injury must be denied.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).



ORDER

Service connection for an acquired psychiatric disorder, to include schizoaffective disorder, is denied. 

Service connection for residuals of a traumatic brain injury is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


